AO 72A
(Rev. 8/82)

 

In the Auited States District Court
For the Southern District of Georgia
Brunswick Dibision

ROMAN WILLIAMS, *
*
Petitioner, * CIVIL ACTION NO.: 2:20-cv-32
*
Vv. *
*
WARDEN-FCI JESUP, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 8. Petitioner Roman Williams
(“Williams”) did not file Objections to this Report and
Recommendation. In fact, this Court’s mailing was returned as
undeliverable, with the notations: “Return to Sender, Refused,
Unable to Forward.” Dkt. No. 9 at l.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DISMISSES
without prejudice Williams’ 28 U.S.C. § 2241 Petition for
failure to follow this Court’s Orders and Local Rules, DIRECTS

the Clerk of Court to CLOSE this case and enter the appropriate

 
AO 72A
(Rev. 8/82)

 

judgment of dismissal, and DENIES Williams in forma pauperis

status on appeal.

SO ORDERED, this Z4 day of , 2021.

 

HON. LISA GODBEY WOOD, JUDGE
UNITE TATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
